Citation Nr: 9903012	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 
16, 1994, for the grant of an increased rating of 50 percent 
for multiple facial scars.

2.  Entitlement to an increased rating for organic affective 
disorder, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 30 percent rating 
for organic affective disorder.  This appeal also arises from 
a September 1996 rating decision which granted an increased 
rating of 50 percent for multiple facial scars, and assigned 
an effective date of February 16, 1994, for that increase.

The veteran's claim of entitlement to an increased rating, 
greater than 30 percent, for organic affective disorder is 
addressed in the remand attached to this decision.

The Board notes that the veteran's claim of entitlement to an 
increased rating for multiple facial scars was denied by 
means of an April 18, 1989, rating decision, which was mailed 
to the veteran on April 26, 1989.  The veteran filed a notice 
of disagreement to that decision on May 26, 1989, and again 
informed the RO of his disagreement to the rating of his 
multiple facial scars in a statement in support of claim 
received in April 1990.  However, the veteran has never been 
issued a statement of the case which addressed the issue of 
entitlement to an increased rating for multiple facial scars.  
However, he also has not perfected an appeal on that issue.  
That issue is therefore not before the Board and is referred 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to an increased 
rating for his service-connected disabilities, including his 
multiple facial scars, which was received on December 2, 
1986.

2.  He reported for a VA examination on March 28, 1989, which 
examined his service-connected disabilities, to include his 
facial scars.

3.  The veteran's claim of entitlement to an increased rating 
for multiple facial scars was denied by means of an April 
1989 rating decision to which the veteran filed a notice of 
disagreement, although he has never received a statement of 
the case.

3.  The veteran's date of his claim of entitlement to an 
increased rating for multiple facial scars is therefore the 
date of the December 2, 1986, the date of the claim which 
resulted in the adjudication of the issue by the RO, as there 
has been no final decision on the issue of entitlement to an 
increased rating for multiple facial scars.

4.  As the disfigurement caused by scars is a disability 
which is static in nature, the Board finds that entitlement 
to a higher evaluation was shown on the date of the December 
2, 1986, claim, and the Board finds that the appropriate 
effective date for the grant of an increased rating of 50 
percent for multiple facial scars is the date of claim, 
December 2, 1986.


CONCLUSION OF LAW

The criteria for an effective date of December 2, 1986, the 
date of the veteran's claim, for the grant of a rating of 50 
percent for multiple facial scars, are met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date earlier than 
February 16, 1994, is warranted for the grant of an increased 
rating of 50 percent for multiple facial scars.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and that an 
effective date of December 2, 1986, is warranted for the 
grant of entitlement to an increased rating of 50 percent for 
multiple facial scars.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o) (1998).

The veteran established entitlement to service connection for 
multiple facial scars by means of a July 1981 rating 
decision, which assigned the disability a 10 percent rating.  
The veteran established entitlement to an increased rating of 
50 percent by means of a September 1996 rating decision, 
which assigned an effective date of February 16, 1994, for 
the increase.  That effective date is the subject of this 
appeal.

The veteran has stated that he feels that the 50 percent 
rating should have been given an effective date of September 
23, 1980, the effective date of the initial grant of service 
connection for the facial scars.  However, the Board notes 
that at the time of the initial grant of service connection, 
the July 1981 rating decision assigned a rating of 10 
percent.  The veteran did not express disagreement with that 
rating decision, not did he perfect an appeal of that 
decision.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

The veteran filed a claim of entitlement to an increased 
rating for his service-connected disabilities, including 
multiple facial scars on December 2, 1986.  In response to 
that claim, after some difficulty in obtaining a VA 
examination, an April 1989 rating decision continued a rating 
of 10 percent for the veteran's multiple facial scars.  The 
veteran filed a notice of disagreement to that decision in 
May 1989.  He also requested that his facial scars be 
reevaluated in May 1989.  He again submitted a statement in 
December 1989 in which he stated that he felt that 10 percent 
for his facial scars was insufficient.  The veteran was sent 
an April 1990 letter which informed him that information 
showing an increase in severity was needed to reevaluate his 
claim.  The veteran replied with an April 1990 statement in 
which he stated that he wished to appeal a decision assigning 
his multiple facial scars a 10 percent rating.  However, that 
form, received April 27, 1990, could also be interpreted as a 
notice of disagreement to the rating decision, mailed April 
26, 1989, which continued a 10 percent rating for multiple 
facial scars.

Thereafter, the veteran was sent a July 1990 statement of the 
case, which did not address the issue of entitlement to an 
increased rating for multiple facial scars.  The RO did not 
at that time, nor have they subsequently, issue a statement 
of the case on the issue of entitlement to an increased 
rating for multiple facial scars.  Instead, they provided a 
September 1990 rating decision which continued the 10 percent 
rating for multiple facial scars.  Subsequently, in a 
statement received February 23, 1994, the veteran requested 
that his multiple scars rating be reevaluated.  This request 
resulted in the grant of an increased rating of 50 percent 
for multiple facial scars, by means of a September 1996 
rating decision, which assigned an effective date of February 
16, 1994, for that grant.  The veteran expressed disagreement 
in an October 1996 statement.  He was issued a statement of 
the case which addressed the issue of entitlement to an 
effective date earlier than February 16, 1994, for the grant 
of a 50 percent rating for multiple facial scars.  He 
perfected an appeal on that issue by submitting of a February 
1997 substantive appeal.

The Board finds, after examining the above listed chronology 
of events, that the April 1989 rating decision, which 
continued a 10 percent rating for multiple facial scars, is 
not final, as the veteran has filed a notice of disagreement 
to that decision, and has never been issued a statement of 
the case.  As that decision is not final, the Board may only 
conclude that the veteran's request to reopen a claim of 
entitlement to an increased rating for multiple facial scars 
in February 1994, was not in fact the date of claim.  The 
claim was already open at that time, and had been since a 
December 2, 1986, claim of entitlement to an increased rating 
for multiple facial scars.

As the disfigurement caused by scars is a disability which is 
static in nature, the Board finds that entitlement to a 
higher evaluation was already shown on the date of the 
December 2, 1986, claim, and the Board finds that the 
appropriate effective date for the grant of an increased 
rating of 50 percent for multiple facial scars is the date of 
claim, December 2, 1986.

The Board is unable to find any communication of record 
subsequent to the July 1981 rating decision, which 
established a 10 percent rating, and which is final, and 
prior to the December 2, 1986, claim of entitlement to an 
increased rating for multiple facial scars, which could be 
considered a claim, either formal or informal, for an 
increased rating for multiple facial scars.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that an earlier effective date of 
December 2, 1986, for the grant of a 50 percent rating for 
multiple facial scars is warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date of December 2, 1986, but not 
earlier, for the grant of an increased rating of 50 percent 
for multiple facial scars, are met, and the veteran's claim 
is granted to that extent, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. § 5107, 5110 (West 1991); 38 C.F.R. § 3.157, 
3.400 (1998).


ORDER

An effective date of December 2, 1986, for the grant of a 50 
percent rating for multiple facial scars is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that a November 1993 rating decision 
continued a 30 percent rating for organic affective disorder.  
The veteran expressed disagreement to that decision in a 
January 1994 VA Form 21-4128, Statement in Support of Claim, 
and was issued a June 1994 statement of the case.  He then 
returned a July 1994 VA Form 9, Appeal to Board of Veterans' 
Appeals, and thus perfected his appeal on this issue of 
entitlement to an increased rating, greater than 30 percent, 
for organic affective disorder.

The Board notes that the entire section of the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, dealing with 
evaluation of disability from mental disorders has been 
changed, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (October 8, 1996).  The Board also observes that the 
final rule changes, as published in the Federal Register, are 
comprehensive and make specific changes to the Diagnostic 
Code for the veteran's service-connected disabilities.

In addition, the Board feels that a VA examination would be 
useful in determining the current severity of the veteran's 
service-connected organic affective disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
review of the veteran's medical 
history and the claims folder and 
should state in his examination 
report that such review has been 
completed.

b)  The examiner should provide a 
full, five axis diagnosis of any 
mental disorders present, and should 
assign a global assessment of 
functioning.

c)  The examiner should state 
whether or not the veteran has any 
of the following symptoms, and for 
each one present, the examiner 
should provide an opinion as to the 
frequency or severity of that 
symptom.  The symptoms are:  
depressed mood; anxiety; 
suspiciousness; panic attacks; 
chronic sleep impairment; memory 
loss; circumstantial, 
circumlocutory, or stereotyped 
speech; difficulty in understanding 
complex commands; impairment of 
short- or long-term memory; impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse 
control; spatial disorientation; 
neglect of personal appearance or 
hygiene; difficulty in adapting to 
stressful circumstances; inability 
to establish and maintain effective 
relationships; gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
the activities of daily living; 
disorientation of time or place; or 
memory loss for names of close 
relatives, own occupation, or own 
name.  For each of the above listed 
symptoms, the examiner should 
specifically state whether that 
symptom is shown or is not shown, 
and the examiner should provide an 
opinion as to the effect of the 
combined symptomatology on the 
veteran's reliability, productivity, 
efficiency, and social impairment.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  The 
supplemental statement of the case should 
inform the veteran of the amended 
provisions for the rating of mental 
disorders.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


